 1 332 NLRB No. 93 NOTICE:  This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes.  Northern Fire Protection and Road Sprinkler Fitters Local Union No. 669, U.A., AFLŒCIO. Case 30ŒCAŒ15139 October 31, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN Upon a charge filed by the Union on May 8, 2000, the General Counsel of the National Labor Relations Board issued a complaint on July 14, 2000, against Northern Fire Protection, the Respondent, alleging that it has vio-lated Section 8(a)(1) and (5) of the National Labor Rela-tions Act.  Although properly served copies of the charge and complaint, the Respondent failed to file an answer. On September 6, 2000, the General Counsel filed a Motion for Summary Judgment with the Board.  On Sep-tember 20, 2000, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, by letter dated August 8, 2000, notified the Respondent that unless an answer were received by August 18, 2000, a 
Motion for Summary Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, with an office and place of business in Marinette, Wis-consin, has been engaged in the installation, service, and repair of water-based fire protection systems.  During the 12-month period preceding the issuance of the complaint, the Respondent, in conducting its business operations, has performed services in excess of $50,000 directly to customers located outside the State of Wisconsin.  We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES The following employees of the Respondent, the unit, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act:  All full-time and regular part-time journeymen sprin-kler fitters, apprentices, and pre-apprentices employed by the Employer at its Marinette, Wisconsin facility, but excluding office clerical employees, managerial employees, guards and supervisors as defined in the Act.  At all material times, the Union has been the desig-nated exclusive collective-bargaining representative of the unit and was recognized as the representative by the Respondent.  This recognition has been embodied in an Assent and Interim Agreement, dated August 20, 1997, and a collective-bargaining agreement which expired on March 31, 2000. At all times since August 20, 1997, the Union, by vir-tue of Section 9(a) of the Act, has been, and is, the exclu-sive representative of the unit employees for the purposes of collective bargaining with respect to rates of pay, wages, hours of employment, and other terms and condi-tions of employment. The Union, by letter dated April 3, 2000, requested that the Respondent furnish it with the following infor-mation relating to the unit employees:  1. The name, type and location of any and all work projects that you have in progress and/or which will commence on or before April 1, 2000; and 2. The name, address, job classification/title and telephone number of ALL persons who currently perform work described in Article 18 of our agree-ment.  The information requested by the Union is necessary for, and relevant to, the Union™s performance of its duties as the exclusive collective-bargaining representative of the unit. Since April 3, 2000, and continuing to date, the Re-spondent has failed and refused to furnish the Union with the information it requested. CONCLUSION OF LAW By the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectively and in good faith with the Union as the exclusive collec-tive-bargaining representative of its unit employees and has thereby engaged in unfair labor practices affecting  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2 commerce within the meaning of Section 8(a)(1) and (5) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act.  Specifically, having found that the Respondent has failed to provide requested information to the Union which is necessary and relevant to the performance of its duties as the exclusive collec-tive-bargaining representative of the unit employees, we shall order the Respondent to provide the information requested to the Union. ORDER The National Labor Relations Board orders that the Respondent, Northern Fire Protection, Marinette, Wis-consin, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Failing and refusing to furnish the Union with the requested information which is relevant and necessary to the performance of its duties as the exclusive bargaining representative of the following unit employees:  All full-time and regular part-time journeymen sprin-kler fitters, apprentices, and pre-apprentices employed by the Employer at its Marinette, Wisconsin facility, but excluding office clerical employees, managerial employees, guards and supervisors as defined in the Act.  (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) On request, furnish the Union with the requested information which is relevant and necessary to the per-formance of its duties as the exclusive bargaining repre-sentative of the unit employees. (b) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records necessary to analyze the amount of back-pay due under the terms of this Order. (c) Within 14 days after service by the Region, post at its facility in Marinette, Wisconsin, copies of the at-tached notice marked ﬁAppendix.ﬂ1  Copies of the notice, on forms provided by the Regional Director for Region 30, after being signed by the Respondent™s authorized                                                                  1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since April 3, 2000. (d) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to com-ply. Dated, Washington, D.C.  October 31, 2000      John C. Truesdale,                         Chairman  Wilma B. Liebman,                        Member  Peter J. Hurtgen,                             Member  (SEAL)          NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  WE WILL NOT fail and refuse to furnish the Union with the requested information which is relevant and neces-sary to the performance of its duties as the exclusive bar-gaining representative of the following unit employees:  All full-time and regular part-time journeymen sprin-kler fitters, apprentices, and pre-apprentices employed by us at our Marinette, Wisconsin facility, but exclud-ing office clerical employees, managerial employees, guards and supervisors as defined in the Act.  WE WILL not in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, furnish the Union with the re-quested information which is relevant and necessary to the performance of its duties as the exclusive bargaining representative of our unit employees.  NORTHERN FIRE PROTECTION 